Citation Nr: 9918311	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the reduction from 60 to 40 percent for residuals 
of low back injury with radiculopathy, was warranted.

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for bilateral hearing 
impairment.

5.  Entitlement to a total disability rating for individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from October 1989 to 
April 1990, and from November 1990 to June 1991 when he was 
deployed to the Persian Gulf for participation in Operations 
Desert Shield and Desert Storm.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's claim for service 
connection for ulcerative colitis, depression, and hearing 
loss; as well as his claim for a total disability rating 
based on individual unemployability due to service-connected 
disability.  

In addition, in April 1998, the RO proposed to reduce the 
veteran's low back evaluation from 60 percent to 40 percent 
disabling on the basis that his condition had improved.  In a 
July 1998 rating decision, the RO reduced the veteran's 
disability evaluation from 60 percent to 40 percent.  The 
veteran subsequently submitted written disagreement with that 
decision.  The RO issued a statement of the case (SOC) in 
August 1998, and the veteran subsequently submitted a 
substantive appeal in December 1998.  The Board notes that 
the proper issue before the Board involves the legal question 
of whether the RO was justified in reducing the veteran's 60 
percent rating.  Brown v. Brown, 5 Vet.App. 413, 421 (1993).  

The Board has determined that the case must be remanded for 
further development of the issues of entitlement to service 
connection for ulcerative colitis and depression, as well as 
the issues of a TRIU and restoration of the 60 percent rating 
for the service-connected low back disability.  Therefore, 
the Board will only address the issue of entitlement to 
service connection for bilateral hearing impairment in the 
body of this decision and reserve further comment on the 
remaining issues for the REMAND appended to the end of this 
decision.


FINDINGS OF FACT

1.  VA audiological examination in November 1994 did not show 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz at 26 decibels or 
greater in either ear; or an auditory threshold of 40 
decibels or greater at one of the frequencies 500, 1000, 
2000, 3000, or 4,000 in either ear; and did not show speech 
recognition scores using the Maryland CNC Test to be less 
than 94 percent.

2.  The veteran has not been shown by competent medical 
evidence to suffer from a bilateral hearing impairment which 
can be related to his period of service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for a bilateral impaired hearing 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the appellant 
has presented a well grounded claim.  This requires more than 
an allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Also, in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Service connection for an impaired hearing disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural- 
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1997).  

However, entitlement to service connection for impaired 
hearing is subject to the additional requirements of 38 
C.F.R. § 3.385, which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet.App. 155 (1993) (the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss).

Private medical records received from E. H. Gilham, M.D., an 
ear, nose and throat specialist, included two audiological 
evaluation reports, dated November and December 1991.

The audiological evaluation dated November 1991, revealed 
pure tone thresholds, in decibels, as follows:

HERTZ	500 	1000	2000	3000	4000 
RIGHT 	  15 	  15  	    5 	   *	    5 
LEFT 		  15	  15	    5	   *	    5
*  Not tested at 3000

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  

The audiological evaluation in December 1991, revealed pure 
tone thresholds, in decibels, as follows:

HERTZ	500 	1000	2000	3000	4000 
RIGHT 	   5 	  10  	  10  	   *	  10 
LEFT 		   5	    5	  10	   *	    5
*  Not tested at 3000

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  

On the VA audiological evaluation in November 1994, pure tone 
thresholds, in decibels, were as follows:

HERTZ	500 	1000	2000	3000	4000 
RIGHT 	   5 	   5  	  20  	  10 	  10 
LEFT 		 15	 10	  20	  10	  10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
examiner concluded that the veteran had normal hearing in the 
right ear and normal hearing within the compensable frequency 
range in the left ear.  The veteran was also noted to have 
bilateral middle ear disease with probability of resultant 
hearing loss without medical management.

In the instant case the veteran has failed to satisfy the 
first requirement of a well-grounded claim.  As indicated 
above, a well grounded claim requires evidence of competent 
(medical) evidence of current disability.  Current disability 
for impaired hearing is defined by the additional 
requirements of 38 C.F.R. § 3.385 (1998).  As set forth 
above, current audiometry findings do not show an auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz at 40 decibels or greater; do not show auditory 
thresholds for at least three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz at 26 decibels or greater; and 
do not show speech recognition scores using the Maryland CNC 
Test to be less than 94 percent.  Thus, current disability 
for impaired hearing has not been shown.  

Whereas the Board has determined that the appellant's claim 
for service connection for bilateral hearing impairment is 
not well grounded, VA has no further duty to assist the 
appellant in developing facts in support of the claim.  
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  Although 
where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) in an April 1995 statement of the case 
which informed the appellant that the reason his claim for 
service connection for bilateral hearing impairment had been 
denied was that the evidence of record did not show 
audiometric findings which met the criteria for a grant of 
service connection for defective hearing.  

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

Service connection for bilateral hearing impairment is 
denied.


REMAND

The Board has determined that further development is 
necessary in this case.

As to the restoration and TRIU issues, the Board notes that 
review of the hospital summary reports, from The Methodist 
Hospital, for the period from January 1995 to March 1997, 
include diagnosis of residual bilateral lower paresis 
secondary to a previous gunshot wound and damage to the 
cervical spinal cord.  It appears that the veteran was 
hospitalized and treated for the gunshot wound at The 
Methodist Hospital; however, attempt has not been made to 
obtain these records.  There is also evidence of alleged 
treatment for his low back disorder in February 1999 by Dr. 
Mitchell Heck and at the North Fulton Hospital in Roswell 
Georgia.  Attempt has also not been made to obtain these 
records which the Board believes may be pertinent to the 
veteran's claims.

Furthermore, the Board notes that the veteran testified 
before the undersigned member of the Board in April 1999, 
that he had not worked since the gunshot wound injury in 
April 1993, that his last employer was the VA, and that he 
began receiving medical retirement in 1995.  VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians, 
and which predate a Board decision on appeal.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  Review of the claims 
folder revealed no evidence that the RO had ever requested 
development of the VA records as to the veteran's medical 
disability viz a viz his employment.  The Board believes such 
development should be attempted because these VA records may 
be pertinent to the veteran's claims.

In addition, the Board notes that the requirement to assist 
the veteran in obtaining available records includes obtaining 
records relating to the Social Security Administration's 
(SSA) determination that a veteran is disabled.  The veteran 
testified in April 1999, that he is in receipt of Social 
Security Disability Benefits.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has stated that, although the SSA's decision 
regarding the appellant's unemployability is not controlling 
for VA determinations, it is pertinent.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  Under 38 U.S.C.A. § 5106 
(West 1991), the SSA, as well as any other Federal department 
or agency, shall provide such information to the Secretary as 
the Secretary may request for purposes of determining 
eligibility for or the amount of said benefits or verify 
other information with respect thereto.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Court has also held 
that SSA's administrative law judge's decision is evidence 
which cannot be ignored and to the extent its conclusions are 
not accepted, reasons and bases should be given therefor.  
Collier, supra.  Therefore, the Board has a duty to obtain 
the SSA records as they are pertinent in accurately rating 
the veteran's disabilities in light of his entire medical 
history, regardless of the extent of medical evidence 
currently in the veteran's claims file.

With regard to the issues of service connection for colitis 
and depression, the veteran has alleged he sought treatment 
for these conditions shortly after his return from the 
Persian Gulf.  Specifically, he testified at the April 1999 
personal hearing, that he was treated at a private hospital 
and then at the local VA medical center (MC) for symptoms of 
diarrhea and stomach cramps; that he had received treatment 
for colitis from Dr. Harsh DeLong and Dr. Thomas Collins; 
that he was treated at the Gary Mental Health Center in early 
1992; and that he received treatment for depression from Dr. 
Mitchell Heck.  The Board believes an attempt should be made 
to also obtain these records as they may be pertinent to the 
veteran's claims.

Review of the claims folder revealed no evidence that the RO 
had ever requested development of the VA treatment records 
dated from the veteran's release from active duty in April 
1990 and again in June 1991, to the present.  (It is noted 
that the veteran has submitted copies of some VA treatment 
records from this period).  The Board believes such 
development should be attempted because these VA medical 
records may be pertinent to the claims.

Finally, it is noted that the RO made several unsuccessful 
attempts to obtain the veteran's service medical records from 
appropriate service organizations.  However, it appears from 
the evidence submitted by the veteran, that he may have 
either the original or copies of his service medical records.  
Thus, on remand, the RO should request that the veteran 
submit copies of any service medical records in his 
possession.  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

2.  The RO should request the veteran to 
provide copies of any additional service 
medical records in his possession that he 
has not yet submitted to the RO.  

3.  The RO should contact the veteran and 
request him to provide a list with the 
names and addresses of all physicians 
and/or medical facilities (private, VA, 
military or other) where he has been 
treated for his service-connected low 
back disorder, as well as the claimed 
depression, and ulcerative colitis.  
Subsequently, and after securing the 
appropriate signed authorizations for 
release of information, the RO should 
contact all the sources listed by the 
veteran and request that they provide 
copies of all treatment records or 
reports pertaining to the veteran. All 
pieces of correspondence, as well as any 
medical or treatment records obtained 
should be made a part of the claims 
folder.  

Requested medical records should include, 
but are not limited to, The Methodist 
Hospital in Gary, Indiana; North Fulton 
Hospital in Roswell, Georgia; Dr. 
Mitchell Heck; Dr. Dr. Harsh DeLong; Dr. 
Thomas Collins.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1998).  The RO should also obtain all 
records of inpatient or outpatient 
treatment provided to the veteran at VA 
medical facilities, both in Georgia and 
in Gary, Indiana since April 1990.  All 
of these records are to be associated 
with the claims folder.

4.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the VA in 
connection with the award of temporary 
disability in 1993 and permanent 
disability retirement in 1995.

5.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the SSA in 
connection with an award of disability 
benefits to the veteran.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records 
which are ultimately not obtained should 
be documented.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If further development is indicated, it 
should be accomplished.

7.  The RO should readjudicate the 
veteran's claims.  To the extent the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a statement of the case, 
and afforded the appropriate period of 
time within which to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


